UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARK WARD,
                              Plaintiff,
                                                                 19-CV-1935 (JPO)
                    -v-
                                                                       ORDER
 RAGEON, INC. et al.,
                              Defendants.


J. PAUL OETKEN, District Judge:

       The parties have requested a telephonic conference to resolve disputes relating to the

upcoming trial. (Dkt. No. 35.) Accordingly, counsel for the parties are directed to appear by

telephone for a conference on December 18, 2019, at 3:00 p.m. Counsel shall jointly call

chambers at 212-805-0266 at that time.

       SO ORDERED.

Dated: December 17, 2019
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
